DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been examined.

Specification
The disclosure is objected to because of the following informalities: In the sixth line of the Abstract, “A elongate strip” should be “An elongate strip”.  In the eighth line of the Abstract, there is a comma fault; “therealong, the purpose of each hook is for” should be either “therealong; the purpose of each hook is for” (with a semicolon), or else “therealong, the purpose of each hook being for”. 
In the fourth line of paragraph [0020], “enable the clevis 142 to the produce bin” should presumably be “enable the clevis 142 to attach to the produce bin”, or something similar.   
Appropriate correction is required.

Claim Language
This does not rise to the level of an objection, but Examiner suggests that Applicant might wish to “the U-channel” to “the inverted U-channel” in the fourth line of claim 11, and again in the third line of claim 13, in order to avoid any possible ambiguity.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the elongate strip” in the first line.  There is insufficient antecedent basis for this limitation in claim 7, or in claim 1, from which claim 7 is stated to depend.  Claim 7 is therefore presumed for examination purposes to depend from claim 6.
Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the elongate strip” in the first line.  There is insufficient antecedent basis for this limitation in claim 8, or in claim 1, from which claim 8 is stated to depend.  Claim 8 is therefore presumed for examination purposes to depend from claim 6.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites the limitation “the elongate strip” in the second line (and “to each hook” in the first and second lines also poses an issue).  There is insufficient antecedent basis for this limitation in claim 9, or in claim 1, from which claim 9 is stated to depend.  Claim 9 is therefore presumed for examination purposes to depend from claim

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Both claims 1-13 and claims 14-19 fall within the statutory category of machine (Mayo test, Step 1), and neither set of claims is directed to an abstract idea (Mayo test, Step 2A, Prong One).  Even though displaying pricing information could be regarded, in other contexts, as an abstract idea, the claims are not merely directed to that, or to a well-understood, routine, and conventional computing or displaying device for doing that; both independent claims recite at least one non-trivial physical fixture.  All currently recited claims are therefore patent-eligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. (U.S. Patent Application Publication 2014/0353368) in view of Lee et al. (U.S. Patent Application Publication 2010/0108764) and official notice.  As per claim 1, Connolly discloses a digital pricing display (aka Electronic Shelf Label, or ESL) (paragraphs 1, 2, 11, and 14; Figure 1), which can display pricing about associated products (paragraphs 1 and 14), and therefore qualifies as a digital pricing display; Connolly discloses a microprocessor (Figure 1; paragraph 32), a display, presumably a display screen (Figure 1; paragraph 14), a communication module having an antenna associated therewith (Figures 1 and 3; paragraphs 14, 20, and 21); receiving information for a product, and displaying the information (Figure 3; paragraphs 2, 20, and 28); and Connolly discloses memory and computer code/program instructions (paragraphs 32 and 33), making an instruction set hosted on the memory and executable by the microprocessor, the instruction set operational to receive information for a product and to display the information on the display screen, at least obvious to one of ordinary skill in the art of pricing displays, for the stated advantage (paragraph 33 of Connolly) of programming a computer “to perform a method as described and . 
Connolly further discloses the digital pricing display to be affixed on a shelf used to display associated products (paragraph 14), implying a fixture; Connolly does not disclose that the digital pricing display is attached to a display stand, but Lee teaches electronic shelf labels being attached to display stands in a store (paragraph 27).  Hence, it would have been obvious to one of ordinary skill in the art of pricing displays at the time of inventor’s priority filing for the digital pricing display to comprise a fixture for attaching the digital pricing display to a display stand, for at least the obvious advantage of conveniently displaying up-to-date pricing information in the vicinity of products for sale on a display stand.   
As per claim 2, Connolly discloses a server supplying the update information (paragraphs 2 and 22), and from the description of the data links and (in paragraphs 14 and 20) radio transceiver and antenna, the server is remote from the digital display unit (electronic shelf label).  Connolly does not describe the server as a terminal, but official notice is taken that it is well known for servers to include or interact with terminals.  Hence, it would have been obvious to one of ordinary skill in the art of pricing displays at the time of inventor’s priority filing for the digital display unit to receive the information .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Lee, and official notice as applied to claim 2 above, and further in view of Gelbman (U.S. Patent Application Publication 2002/0167500) and Katakwar et al. (U.S. Patent Application Publication 2015/0134429).  As per claim 3, Connolly discloses information, such as pricing information, being sent from the host system to the electronic shelf labels (digital display units) (paragraph 2).  Connolly does not expressly disclose that the information also includes a product identification, although Connolly discloses “products that are positioned on the shelves or racks in proximity to the ESL” (paragraph 14), which implies product identifications being received, so that the ESL would know which price applies to which of the multiple products.  Katakwar teaches electronic shelf labels (ESLs)  being used to display information such as product identifiers, details and pricing information typically transmitted to the ESL using a wireless infrastructure (paragraph 2).  Hence, it would have been obvious to one of ordinary skill in the art of pricing displays at the time of inventor’s priority filing for the received information to include a product identification, for at least the obvious advantage of enabling the price information to be displayed with an identification of the corresponding product out of a plurality of products. 
Connolly does not expressly disclose that the received information includes a digital code, but Gelbman teaches a digital electronic label that can be updated or altered via wireless transmissions, and that displays bar codes, icons, images, photos, product descriptions, prices, customer specific messages, or any desired information 
As per claim 4, Gelbman teaches a bar code, as set forth above with regard to claim 3 (paragraphs 42 and 94).  Hence, it would have been obvious to one of ordinary skill in the art of pricing displays at the time of inventor’s priority filing for the digital code to be a bar code, for at least the obvious and implied advantage of enabling customers to scan bar codes to purchase desired products. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, Lee, and official notice as applied to claim 1 above, and further in view of Tan (U.S. Patent Application Publication 2006/0237604).  Neither Connolly nor Lee discloses that the fixture for attaching the digital pricing display is a suction cup affixed to a rear surface of the digital display unit for affixing the digital pricing display to a display stand, but Tan teaches a suction cup (or other “suction cup means”) for attaching a display unit to a supporting structure, with the suction cup means being secured to the rear panel of the display means (Abstract; paragraphs 1, 4, 20, 23, and 24; Figure 1).  Hence, it would have been obvious to one of ordinary skill in the art of pricing displays at the time of inventor’s priority filing for the fixture for attaching the digital pricing display to be a suction cup affixed to a rear surface of the digital display unit for affixing the digital pricing display to a display stand, for the obvious advantage of accomplishing such attachment.   

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, and claims 7-10 are rejected under 35 U.S.C. 112, but claims 6-10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Connolly et al. (U.S. Patent Application Publication 2014/0353368), discloses elements of claims 1 and 2, with other elements taught by Lee et al. (U.S. Patent Application Publication 2010/0108764) or taken official notice of.  However, Connolly does not disclose that the element for supporting a plurality of products comprises an elongate strip attached to the digital display unit, the elongate strip having a plurality of hooks formed therealong and substantially in linear alignment, each hook for receiving thereon a product package corresponding to the information displayed by the digital display unit.  Barkdoll (U.S. Patent Application Publication 2007/0278163), for example, teaches strip display devices stocked with goods for sale (paragraph 2), and teaches an elongate strip device having a plurality of hooks and substantially in linear alignment (Figure 1; paragraphs 11 and 21); however, this element for supporting a plurality of products is not attached to a digital display unit.  The mere existence of different components of a claimed invention in various and disparate prior art references, without adequate teaching, suggestion, or motivation to combine, does not render a claim obvious.

s 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Connolly et al. (U.S. Patent Application Publication 2014/0353368), discloses elements of claims 1 and 2, with other elements taught by Lee et al. (U.S. Patent Application Publication 2010/0108764) or taken official notice of.  However, Connolly does not disclose that the fixture for attaching the digital pricing display to a display stand comprises a peg hook fixture comprising an inverted U-channel, an upper segment affixed to the inverted U-channel and extending from the inverted U-channel to the digital display unit; and no other prior art of record supplies the deficiency of Connolly.  Peg hooks as such are known, as taught, for example, by Norolof et al. (U.S. Patent 6,279,256) (column 2, lines 12-27; Figures 1a and 1b).  Inverted channels, or U-shaped channels, are not novel either; see, for example, various mentions in Kemeny (U.S. Patent 4,722,146).  However, no prior art of record discloses, teaches, or reasonably suggests the device of claims 11-13 as a whole.

Claims 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Connolly et al. (U.S. Patent Application Publication 2014/0353368), discloses a digital pricing display (aka Electronic Shelf Label, or ESL) (paragraphs 1, 2, 11, and 14; Figure 1), which can display pricing about associated products (paragraphs 1 and 14), and therefore qualifies as a digital pricing display; Connolly discloses a microprocessor (Figure 1; paragraph 32), a display, presumably a display screen 
However, an elongate strip attached to the digital display unit, the elongate strip having a plurality of hooks formed therealong and substantially in linear alignment, each hook for receiving thereon a product package corresponding to the information displayed by the digital display unit.  Barkdoll (U.S. Patent Application Publication 2007/0278163), for example, teaches strip display devices stocked with goods for sale (paragraph 2), and teaches an elongate strip device having a plurality of hooks and substantially in linear alignment (Figure 1; paragraphs 11 and 21); however, this element for supporting a plurality of products is not attached to a digital display unit.  The mere existence of different components of a claimed invention in various and disparate prior art references, without adequate teaching, suggestion, or motivation to combine, does not render a claim obvious.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kemeny (U.S. Patent 4,722,146) discloses a portable display panel apparatus.  Kiplinger et al. (U.S. Patent 6,209,831) disclose a product support hook for use in an electronic product information support system.  Norolof et al. (U.S. Patent 6,279,256) disclose a label holder.  Barkdoll (U.S. Patent 7,712,616) discloses double sided peg hook strips.  Beilenhoff et al. (U.S. Patent 7,530,188) disclose an adapter for attaching an electronic shelf label to a blister hook.  Lee et al. (U.S. Patent 8,104,684) is the patent issued on the application published as US Patent Application Publication 2010/0108764, and used in making rejections under 35 U.S.C. 103.  Choi et al. (U.S. Patent 8,698,606) disclose a digital price displayer and ESL system comprising the same.
Beilenhoff et al. (U.S. Patent Application Publication 2007/0224879) disclose an adapter for attaching an electronic shelf label to a blister hook.  Barkdoll (U.S. Patent Application Publication 2007/0278163) discloses double sided peg hook strips.  Choi et al. (U.S. Patent Application Publication 2011/0102155) disclose a digital price displayer and ESL system comprising the same.  Kim (U.S. Patent Application Publication 2017/0169799) discloses a display-integrated display system.

J. D. Geck (DE 20 2012 100 644 U1) disclose a goods carrier unit for use in a large marketplace, that has an adapter plate outwardly pointed to surfaces of two latching elements that are provided for engagement in undercut projections of an electronic price display unit. 
The anonymous article, PEAK Technologies Provides Turnkey Oracle WMS/Auto ID Solution, Saves Company an Estimated $4 Million,” discloses Ergotron as a leading manufacturer of mounting solutions for digital displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 4, 2021